Title: To Thomas Jefferson from James Brown, 15 April 1793
From: Brown, James
To: Jefferson, Thomas



Dear Sir
Richmond 15th: April 1793

I have just time to acknowledge receipt of your favors of the 8th: and 10th: Currt. and to assure you that every attention shall be paid to the contents. I pray you at same time to write Mr. Short that his Stock with Other matters in my hands is Safe and shall remain so, subject alone to his order, however I will write you and hand a letter for Mr. Short in a day or two, at present my whole frame is so agitated that I little Know what I am about. The late unfortunate failure of D. & Burton, deranges me much, yet I will weather the gale with honor and save all my American friends from loss. With much respect I am Dear Sir Your Obt: Hbl: St

James Brown

